                IN THE UNITED STATES DISTRICT COURT
            FOR THE EASTERN DISTRICT OF NORTH CAROLINA
                         SOUTHERN DIVISION

                             CASE NO. 7:19-CR-127-D

 UNITED STATES OF AMERICA                  ORDER
       V.


 JESSE GABRIELMARKS



      Upon motion of the United States and for good cause shown, it is hereby

ORDERED that the government's Notice of Filing oflmpact Statement and attached

statements, Docket Entry 66, filed in: the above-captioned matter be sealed, except

that a copy shall be provided to the Office of the United States Attorney and counsel

for the defendant.

      This the ..1._ day o f ~ 2021.




                                       United States District Judge
